                 Case 1:19-cv-03253-ELH Document 114 Filed 07/29/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND

          CHAMBERS OF                                                                 101 WEST LOMBARD STREET
        J. MARK COULSON                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            Phone: (410) 962-4953
                                                                                           Fax: (410) 962-4953




                                                     July 29, 2021

                                     LETTER TO ALL COUNSEL OF RECORD

             Re:             Addi et al v. Corvias Management-Army, LLC et al
             Civil No.:      1:19-cv-03253-ELH


      Counsel:

              This case has been referred to me for discovery and all related scheduling. (ECF No. 71).
      Pursuant to the Court’s previous order regarding discovery disputes, (ECF No. 72), the parties
      alerted the Court to a new series of disputes by joint letter dated July 26, 2021. (ECF No. 110).
      Subsequently, the parties each sent letters setting forth their position. (ECF Nos. 112 and 113).
      Notably, the parties have not conferred with each other as directed by the Court’s previous order,
      although each blames the other for this failure.

              For their part, Plaintiffs set forth a long list of alleged discovery failures ranging from
      unprepared Rule 30(b)(6) corporate designees, to inappropriate claims of privilege, to incomplete
      document productions, and the failure to produce corporate officers for deposition. Some or all of
      these may have been previewed in missives to Defendants over the past several months,
      culminating in a request on July 20 to confer about these issues. Because Defendants declined that
      invitation, Plaintiffs now seek resolution of these issues by the Court.

               For their part, Defendants contend that their discovery efforts have continued through this
      period, including additional depositions and document productions, which may have mooted some
      of the issues raised by Plaintiffs (which Plaintiffs deny). Defendants have requested an updated
      issues list from Plaintiffs specifying exactly which alleged failures remain, so that they can
      adequately prepare and participate in a conference of counsel with an eye towards eliminating (or
      at least narrowing) the issues for the Court, and that Plaintiffs’ reluctance to do so (together with
      the press of recent depositions in the case), made it impossible for this conference to occur on short
      notice last week.

              These disputes are not currently in a posture to be addressed by the Court through its
      expedited, informal discovery dispute process. That process is not meant to function as simply a
      truncated motion to compel exercise, where the parties get all the benefits of streamlined access to
      the Court and a decision without the burdens and time commitment attendant to the formal motions
         Case 1:19-cv-03253-ELH Document 114 Filed 07/29/21 Page 2 of 3



process. Rather, it is meant as a problem-solving, solution-oriented, Court-mediated alternative,
that can only be effectively employed where the parties themselves use their best good faith efforts
to confer beforehand so that each fully understands the other’s position, attempts to negotiate
solutions to as many items as possible, and come to the Court with proposed solutions that take
both sides’ concerns into account. The “meet and confer” component is not meant to be
perfunctory, and certainly is not satisfied by a process such as email or letter-writing that is not
geared towards finding a solution (short of “give us everything, or else”). Similarly, it is not meant
as a tool to “slow walk” attempts at legitimate discovery.

        There is much to commend the Court’s expedited discovery dispute process based on
negotiation and collaboration rather than the less certain outcome of fully contested formal
motions. First, it is the rare case that a requesting party gets everything they seek, or that a
responding party successfully resists in all asserted areas, such that, by compromise, one might
actually wind up with more than a court would ultimately grant. Second, an expedited process
allows discovery to say on track so that discovery progress is not stalled (and case resolution
delayed) waiting for formal motions to be briefed and decided, and then hoping that the Court
correspondingly extends the discovery deadline to accommodate it. Third, the expense to the
respective clients is greatly reduced. Fourth, the parties will always know their case and discovery
needs better than the Court, such that surrendering control over the decision always risks a result
that is less predictable and satisfying. Finally, parties often find it beneficial to horse trade
discovery burdens with each other since each is inevitably both a propounder and responder at
times in the case.

        The Court is certain that the experienced counsel in this case fully appreciate all of the
points above, and can continue to make the most of the Court’s expediated process as they have in
past disputes. Towards that end, the Court directs as follows:

        Plaintiffs are granted until August 6, 2021 to update and elaborate on the remaining
disputed areas with the benefit of the depositions occurring this week and any additional
production from Defendants. This should take the form of correspondence to Defendants by that
date. There is no need to copy the Court. This correspondence should include any proposed
solutions.

        The parties are then directed to meet and confer either in person (if it can be done safely)
or virtually (if necessary) by August 13, 2021 again with an eye towards finding common ground
on as many issues as possible.

        Plaintiff should then submit a letter of no more than five pages detailing any remaining
areas of dispute by August 20, 2021 with a response from Defendants by August 25, 2021 of no
more than five pages. No reply is necessary. The Court will hold a hearing by telephone at 10:00
a.m. on August 31, 2021 and will provide a telephone number.

       The parties, by mutual agreement, are free to reasonably extend the above deadlines to
accommodate August vacation schedules, and the Court will then adjust the hearing date as
necessary. The parties should alert the Court if they enter such an agreement.
         Case 1:19-cv-03253-ELH Document 114 Filed 07/29/21 Page 3 of 3



        The parties should continue with any other discovery in this case in the interim, and
Defendants should provide dates by August 6, 2021 for the contemplated depositions of Company
officers to occur in September.

       The Court is mindful that this schedule may require a modest adjustment to the discovery
deadline and remaining case schedule, the necessity of which can be addressed at the August 31,
2021 hearing.

       Despite the informal nature of this letter, it is an Order of the Court and the Clerk is directed
to docket it as such.

                                                Sincerely yours,
                                                _________/s/_________
                                                J. Mark Coulson
                                                United States Magistrate Judge

Cc: The Honorable Ellen L. Hollander
